Exhibit 10.54(g)

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Sixth Amendment to Employment Agreement is made and entered into as of
October 1, 2007, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Jose Luis Laparte (“Executive”).

Recitals

 

  A) On June 3, 2004 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

  B) Said Employment Agreement has been amended on five prior occasions;

 

  C) Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:

Agreement

1. Section 3.1 of the Agreement which provides:

3.1    Term.    The term of Executive’s employment hereunder shall commence on
October 8, 2004 and shall continue until October 7, 2007, unless sooner
terminated or extended as hereinafter provided (the “Employment Term”).

is hereby amended, to provide as follows:

3.1    Term.    The term of Executive’s employment hereunder shall commence on
October 8, 2004 and shall continue until October 7, 2008, unless sooner
terminated or extended as hereinafter provided (the “Employment Term”).

2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE    

EMPLOYER

 

PRICESMART, INC.

Jose Luis Laparte     By:           Name:   Robert M. Gans     Its:   Executive
Vice President